Case: 20-2182    Document: 57    Page: 1   Filed: 02/16/2022




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

          DEBRA JONES, AS PERSONAL
  REPRESENTATIVE OF THE ESTATE OF TODD R.
  MURRAY, DECEASED, FOR AND ON BEHALF OF
   THE HEIRS OF TODD R. MURRAY, ARDEN C.
   POST, INDIVIDUALLY AND AS THE NATURAL
         PARENTS OF TODD R. MURRAY,
               Plaintiffs-Appellants

 UTE INDIAN TRIBE OF THE UINTAH AND OURAY
               RESERVATION,
                   Plaintiff

                            v.

                    UNITED STATES,
                    Defendant-Appellee
                  ______________________

                        2020-2182
                  ______________________

     Appeal from the United States Court of Federal Claims
 in No. 1:13-cv-00227-RAH, Judge Richard A. Hertling.
                  ______________________

                Decided: February 16, 2022
                 ______________________

   JEFFREY S. RASMUSSEN, Patterson Earnhart Real Bird
 & Wilson LLP, Louisville, CO, argued for plaintiffs-
Case: 20-2182    Document: 57      Page: 2    Filed: 02/16/2022




 2                                                JONES   v. US



 appellants. Also represented by FRANCES C. BASSETT.

     THEKLA HANSEN-YOUNG, Environment and Natural
 Resources Division, United States Department of Justice,
 Washington, DC, argued for defendant-appellee. Also rep-
 resented by JEAN E. WILLIAMS.
                 ______________________

 Before NEWMAN, O’MALLEY, and TARANTO, Circuit Judges.
 O’MALLEY, Circuit Judge.
     Debra Jones and Arden C. Post (collectively “Mr. Mur-
 ray’s parents”) appeal from a final judgment in favor of the
 United States in Jones v. United States, 149 Fed. Cl. 335
 (Fed. Cl. 2020) (“Issue Preclusion Order”) and from an order
 sanctioning the United States for spoliating a handgun and
 finding that the federal government did not spoliate other
 evidence in Jones v. United States, 146 Fed. Cl. 726
 (Fed. Cl. 2020) (“Spoliation Order”). We hold that the
 Court of Federal Claims (“Claims Court”) applied the
 wrong standard in its spoliation opinion when it found that
 the government did not have a duty to preserve any alleg-
 edly spoliated evidence other than the Hi-Point .380 hand-
 gun. 1 We also conclude that the Claims Court abused its
 discretion in issuing an ineffective sanction for the govern-
 ment’s spoliation of the handgun. We further find that the
 Claims Court erred in finding that the spoliation of the
 handgun did not change the evidentiary landscape of this
 case as compared to a related previously litigated case be-
 fore the District Court for the District of Utah. That erro-
 neous finding led the Claims Court to incorrectly find that
 the doctrine of issue preclusion barred Mr. Murray’s



     1   The United States does not cross-appeal the Claims
 Court’s finding that the United States spoliated the Hi-
 Point .380 handgun and we do not disturb that finding.
Case: 20-2182    Document: 57      Page: 3    Filed: 02/16/2022




 JONES   v. US                                              3



 parents from relitigating issues critical to their claims. We
 reverse-in-part, vacate-in-part, and remand.
                      I.     BACKGROUND
     This is the second time this case has come before this
 court. The background of this case is described in our prior
 opinion, Jones v. United States (Jones II), 846 F.3d 1343
 (Fed. Cir. 2017). We briefly summarize the pertinent back-
 ground here.
     On April 1, 2007, Todd Murray, a member of the Ute
 Indian Tribe, was shot to death. The circumstances of his
 death are in dispute. Mr. Murray’s parents contend that
 he was shot by an off-duty police officer employed by the
 Vernal City Police Department, Vance Norton. Officer
 Norton contends that Mr. Murray shot himself. Mr. Mur-
 ray’s parents argue that the United States’ spoliation of ev-
 idence makes it impossible to determine which party is
 correct.
     Officer Norton was driving his personal vehicle outside
 of the Uintah and Ouray Reservation2 (“Reservation”)
 when he saw a Utah State Trooper in pursuit of a vehicle.
 Officer Norton joined the chase. Some 25 miles within the
 border of the Reservation, well beyond the jurisdiction of
 either the Vernal City Police Department or the Utah State
 Troopers, the car chase ended. The driver of the car and
 his passenger, Mr. Murray, emerged from their vehicle and
 fled in different directions. Officer Norton came on the
 scene shortly thereafter. He pursued Mr. Murray.
     At this point, the parties’ stories diverge. Officer Nor-
 ton claims Mr. Murray fired a gun at him, whereupon Of-
 ficer Norton retreated and fired two rounds at Mr. Murray.
 He claims both of those shots missed. According to Officer



     2   Our prior decision in this case refers to the Reser-
 vation by another name, the Uncompahgre Reservation.
Case: 20-2182    Document: 57      Page: 4    Filed: 02/16/2022




 4                                                JONES   v. US



 Norton, Mr. Murray turned his gun on himself and shot
 himself in the head.
     Mr. Murray’s parents contend that the manner of Mr.
 Murray’s death is unknown because the United States de-
 stroyed or failed to collect key evidence. They also assert
 that the scant evidence that still exists indicates that Of-
 ficer Norton shot Mr. Murray.
     After Mr. Murray was shot, two more officers, Trooper
 Craig Young and Uintah County Deputy Anthoney Byron,
 arrived on the scene. They handcuffed Mr. Murray, who
 was, at that time, still alive. Officer Norton walked the
 scene, taking photographs. An ambulance arrived and took
 Mr. Murray to a hospital, where he died.
     Federal Bureau of Investigation (“FBI”) agents arrived
 on the scene after the ambulance had departed with Mr.
 Murray. The FBI had jurisdiction to investigate the inci-
 dent because it has exclusive jurisdiction to investigate in-
 cidents on the Reservation involving non-tribal law
 enforcement officers. When he arrived on the scene, FBI
 Special Agent Rex Ashdown was told that Mr. Murray had
 shot himself. He collected evidence, including the gun on
 the ground near where Mr. Murray had been shot—a Hi-
 Point .380. He also collected two spent .380 caliber shell
 casings found near the Hi-Point .380, collected two spent
 .40 caliber shell casings from Officer Norton’s .40 caliber
 handgun, and photographed the scene. Agent Ashdown
 spoke with Officer Norton, whom he had known profession-
 ally for a decade, on the scene. He did not perform or re-
 quest any testing of Officer Norton’s clothing or firearm.
     Vernal City Police Chief Gary Jensen took possession
 of Officer Norton’s firearm. He did not perform any testing
 on the firearm or on Officer Norton’s clothes. The gun was
 later returned to Officer Norton.
     After Mr. Murray passed away at the hospital, an of-
 ficer was photographed inserting his fingers in the wound
Case: 20-2182    Document: 57      Page: 5    Filed: 02/16/2022




 JONES   v. US                                              5



 in Mr. Murray’s skull. State and local police officers then
 transported Mr. Murray’s body to a mortuary. At the mor-
 tuary, those officers attempted to draw blood from Mr.
 Murray’s body by inserting a needle into his heart. Then a
 mortuary employee, at the officers’ behest, cut Mr. Mur-
 ray’s neck to obtain a blood sample.
      The next day, Mr. Murray’s body was transported to
 the Office of the Utah Medical Examiner in Salt Lake City.
 The FBI asked the Medical Examiner to perform an au-
 topsy. The Medical Examiner performed an external ex-
 amination but did not perform the requested autopsy. He
 noted that Mr. Murray’s left hand was “clean and free of
 any debris,” but his right hand was “caked in blood.” Spo-
 liation Order, 146 Fed. Cl. at 732. He found that the cause
 of Mr. Murray’s death was a gunshot wound to the left of
 his skull and opined that manner of his death was suicide.
     A September 2008 FBI memorandum recommended
 closing the investigation of Mr. Murray’s death. The mem-
 orandum stated that “[d]ue to an active civil suit involving
 [redacted] and the [Vernal City Police Department],” the
 two .40 caliber shell casings and two .380 caliber shell cas-
 ings had been provided to the Vernal City Police Depart-
 ment. J.A. 361–62. The memorandum noted that no items
 other than the Hi-Point .380 remained in FBI evidence. A
 few months later, in December 2008, the FBI turned the
 Hi-Point .380 over to the U.S. Marshals Service, which de-
 stroyed the weapon.
      In July 2009, Mr. Murray’s parents sued state and local
 officers for alleged violations of 42 U.S.C. § 1983, assault
 and battery, wrongful death, and intentional infliction of
 emotional distress. The District of Utah granted summary
 judgment in favor of the defendants, and the Tenth Circuit
 affirmed. Jones v. Norton, 3 F. Supp. 3d 1170 (D. Utah
 2014), aff’d, 809 F.3d 564 (10th Cir. 2015).
    In April 2013, Mr. Murray’s parents filed this suit in
 the Claims Court. They seek compensation for Mr.
Case: 20-2182    Document: 57      Page: 6    Filed: 02/16/2022




 6                                                JONES   v. US



 Murray’s death under the “bad men” provision in the
 March 2, 1868 Treaty with the Ute. The “bad men” provi-
 sion requires the United States to compensate individual
 members of the Ute Tribe for losses incurred if “bad men
 among the whites or among other people, subject to the au-
 thority of the United States, shall commit any wrong” on
 the tribal member’s person or property. Treaty with the
 Ute, art. VI, Mar. 2, 1868, 15 Stat. 619, 620.
      In July 2015, the Claims Court granted the United
 States’ motion to dismiss for failure to state a claim. Jones
 v. United States (Jones I), 122 Fed. Cl. 490, 522, 529–30
 (2015), vacated and remanded, 846 F.3d 1343 (Fed. Cir.
 2017). The Claims Court held, inter alia, that the doctrine
 of issue preclusion prevented relitigation of Mr. Murray’s
 parents’ assertions of spoliation and the ultimate issue of
 whether Officer Norton killed Mr. Murray. Id. at 490,
 523–25, 529–30. We vacated the Claims Court’s issue pre-
 clusion decision and remanded for consideration of Mr.
 Murray’s parents’ spoliation assertions. Jones II, 846 F.3d
 1343. We explained that “[t]he absence of the federal offic-
 ers as defendants in the district court litigation fundamen-
 tally undermines the preclusive effect of several of the
 district court’s ultimate conclusions, including the key con-
 clusion that Murray shot himself.” Id. at 1363. We noted
 that a spoliation sanction might provide sufficient evidence
 for Mr. Murray’s parents’ claims to survive a motion for
 summary judgment. We noted that, if the Claims Court
 determined that “the appropriate [spoliation] sanctions
 would not change the evidentiary landscape for particular
 issues, the [Claims Court] may reconsider the application
 of issue preclusion.” Id. at 1363–64.
     On remand, the Claims Court granted-in-part and de-
 nied-in-part Mr. Murray’s parents’ motion for spoliation
 sanctions. Spoliation Order, 146 Fed. Cl. 726. It found
 that the United States spoliated the Hi-Point .380 hand-
 gun. As a sanction for that spoliation, the Claims Court
 forbade the United States from relying on any facts related
Case: 20-2182     Document: 57     Page: 7    Filed: 02/16/2022




 JONES   v. US                                               7



 to the .380 handgun—including the fact that a third shell
 casing was not ejected, and the presence or absence of fin-
 gerprints or “blowback” on the gun—as evidence support-
 ing its claim that Mr. Murray shot himself. The Claims
 Court did not mandate that negative inferences should be
 drawn from the United States’ spoliation of evidence.
     The Claims Court found that the United States did not
 spoliate any other evidence. It found that the federal gov-
 ernment did not control other evidence, including Officer
 Norton’s gun, clothing, person, or vehicle; Mr. Murray’s
 person or clothing; and the shooting scene, because federal
 agents never possessed the evidence. It also found that the
 local officers’ “grossly inappropriate” treatment of Mr.
 Murray’s body at the hospital and mortuary “support a fac-
 tual finding that the federal agents did not preserve Mr.
 Murray’s hands and clothing for forensic testing” but “did
 not otherwise affect evidence relevant to the plaintiffs’
 claims about the cause of Mr. Murray’s death.” Id. at 737.
     Then, on July 8, 2020, the Claims Court granted the
 United States’ motion for summary judgment. The Claims
 Court found that the spoliation of the Hi-Point .380 “has
 not changed the evidentiary landscape for the central is-
 sues relevant in this case decided by the district court, such
 as the cause of Mr. Murray’s death.” Issue Preclusion Or-
 der, 149 Fed. Cl. at 349. Thus, the Claims Court concluded,
 issue preclusion applied to those central issues.
      Mr. Murray’s parents appeal aspects of both the Claims
 Court’s spoliation decision and its summary judgment de-
 cision. We have jurisdiction to hear their appeal under
 28 U.S.C. § 1295(a)(3).
                        II.   DISCUSSION
                          A. Spoliation
    “[A] party can only be sanctioned for destroying evi-
 dence if it had a duty to preserve it.” Micron Tech., Inc. v.
 Rambus Inc., 645 F.3d 1311, 1320 (Fed. Cir. 2011) (quoting
Case: 20-2182     Document: 57      Page: 8    Filed: 02/16/2022




 8                                                  JONES   v. US



 Zubulake v. UBS Warburg LLC, 220 F.R.D. 212, 216
 (S.D.N.Y. 2003)). A duty to preserve evidence arises when
 a party knows or reasonably should know that evidence in
 its control may be relevant to a reasonably foreseeable le-
 gal action. See id. Spoliation is the breach of the duty to
 preserve evidence, either through destruction of evidence
 or through failure to properly preserve it. Id. (citing Sil-
 vestri v. Gen. Motors Corp., 271 F.3d 583, 590 (4th Cir.
 2001)).
     We review the Claims Court’s evidentiary decisions, in-
 cluding determinations that a party has breached their
 duty to preserve evidence, for abuse of discretion. See Zafer
 Taahhut Insaat ve Ticaret A.S. v. United States, 833 F.3d
 1356, 1365 (Fed. Cir. 2016). The Claims Court abuses its
 discretion where (1) its decision is “clearly unreasonable,
 arbitrary, or fanciful”; (2) its decision is “based on an erro-
 neous conclusion of the law”; (3) its factual findings are
 clearly erroneous; or (4) the record lacks evidence on which
 the court “rationally could have based its decision.” Id.
 (quoting Air Land Forwarders, Inc. v. United States,
 172 F.3d 1338, 1341 (Fed. Cir. 1999)).
      Mr. Murray’s parents identify two errors in the Claims
 Court’s spoliation order. First, they assert that the Claims
 Court erred in finding that the government did not spoliate
 any evidence other than the Hi-Point .380 handgun. Sec-
 ond, they argue that the Claims Court abused its discretion
 in its choice of sanction for the government’s spoliation of
 the Hi-Point .380 handgun. We address each issue in turn.
      1. Spoliation of Evidence Other than the Handgun
      Mr. Murray’s parents argue that the Claims Court im-
 properly found that the government did not spoliate any
 evidence other than the Hi-Point .380 handgun. They spe-
 cifically argue that the Claims Court erred in holding that
 the government does not control evidence that it does not
 physically possess—a standard different than that applied
 to all other non-governmental civil litigants. They argue
Case: 20-2182     Document: 57     Page: 9    Filed: 02/16/2022




 JONES   v. US                                               9



 that key evidence, including evidence from Mr. Murray’s
 body, Officer Norton’s gun, and Officer Norton’s clothing,
 was in the government’s control and that the government
 had a duty to preserve that evidence.
     We agree that the Claims Court erred in applying a dif-
 ferent definition of “control” to the government than that
 applied to all other civil litigants. By defining “control” to
 require that the government physically possess evidence
 rather than merely have a right to obtain or control that
 evidence, the Claims Court held the government to a lesser
 duty to preserve than other civil litigants. But, as the
 Claims Court has previously explained, the government
 has the same duty to ensure that relevant evidence is pre-
 served as any litigant. United Med. Supply Co. v. United
 States, 77 Fed. Cl. 257, 274 (2007). Law enforcement offic-
 ers are not held to a lower duty to preserve evidence than
 other civil litigants. Like any other civil litigant, the gov-
 ernment “controls” evidence under the duty to preserve
 where it has a legal right to obtain or control that evidence.
     Physical possession is not a prerequisite to the imposi-
 tion of a duty to preserve. See, e.g., Silvestri, 271 F.3d at
 591 (explaining how the duty to preserve evidence applies
 to evidence to which the party has access but does not own).
 In fact, in other cases, the Claims Court has found that a
 party with a legal right to obtain or control relevant evi-
 dence has a duty to preserve that evidence, even where the
 party does not actually possess the evidence. See Spolia-
 tion Order, 146 Fed. Cl. at 738. It departed from that prec-
 edent in this case, holding that federal agents did not
 control evidence that they did not physically possess. Id.
 The Claims Court noted that federal agents had jurisdic-
 tion over the investigation into Mr. Murray’s death and,
 “[s]ubject to constitutional requirements and limits,” could
 have “searched or collected elements of the shooting scene,”
 “seized Officer Norton’s gun and clothes for testing and
 searched Officer Norton’s vehicle for Mr. Murray's blood,”
 or “detained Officer Norton to prevent him from tampering
Case: 20-2182    Document: 57      Page: 10    Filed: 02/16/2022




 10                                                JONES   v. US



 with other shooting-scene elements.” Id. at 739. But the
 court ultimately held that “the federal agents’ limited au-
 thority to investigate and collect evidence of a crime” is not
 “the property-like right-to-control sufficient to find spolia-
 tion.” Id. at 738
     The government argues that the Claims Court cor-
 rectly found no spoliation of any evidence other than the
 Hi-Point .380 handgun for five reasons. First, the govern-
 ment argues that the Claims Court correctly required
 physical possession of the evidence as a prerequisite to a
 duty to preserve. Second, the government argues that it
 was under no obligation to collect any particular evi-
 dence—any investigation into the crime scene was purely
 discretionary. Third, the government argues that its juris-
 diction over the investigation did not provide it with control
 over the allegedly spoliated evidence. Fourth, the govern-
 ment argues that, despite ordering an autopsy of Mr. Mur-
 ray’s body, it never exercised control over his body because
 the Medical Examiner did not comply with its request and
 never performed an autopsy. It further argues that no al-
 legedly spoliated evidence on Mr. Murray’s body is relevant
 to Mr. Murray’s parents’ claims. Finally, the government
 argues that, even if the allegedly spoliated evidence was
 under its control, it had no duty to preserve that evidence
 because the FBI did not reasonably foresee civil litigation
 during its investigation. We have already explained that
 the Claims Court erred in requiring physical possession as
 a prerequisite to a duty to preserve. Thus, the govern-
 ment’s first argument fails. We address the government’s
 remaining four arguments in turn.
     The government’s second argument—that it had no
 duty to preserve evidence because it had no obligation to
 collect any evidence—conflates the minimum standards re-
 quired in conducting a criminal investigation with the duty
 to preserve evidence applicable in this civil suit. In a crim-
 inal prosecution, the Due Process Clause does not “impos[e]
 on the police an undifferentiated and absolute duty to
Case: 20-2182    Document: 57     Page: 11    Filed: 02/16/2022




 JONES   v. US                                             11



 retain and to preserve all material that might be of conceiv-
 able evidentiary significance.” Arizona v. Youngblood, 488
 U.S. 51, 58 (1988). The government and the Claims Court
 cite to several criminal and habeas corpus cases, including
 Youngblood, in support of the proposition that law enforce-
 ment does not control evidence that it is not required to
 collect and preserve under the Due Process Clause. These
 cases principally address constitutional requirements on
 law enforcement, which set a floor on collection duties but
 do not preclude additional non-constitutional requirements
 such as anti-spoliation duties in a civil case as a matter of
 judicial policy. Evidence in the government’s control for
 purposes of civil litigation does not mean evidence that the
 government had a legal requirement to obtain—it is evi-
 dence that the government had a legal right to obtain. And,
 to the limited extent the sources on which the government
 relies involve the executive branch’s non-constitutional
 policy choices, the choices are keyed to the mix of consider-
 ations relevant to a criminal prosecution. Such choices do
 not control the judicial system’s policy choices that define
 the duty to preserve evidence in a civil case. The govern-
 ment has not given us persuasive reasons to exempt it from
 the ordinary civil-case rules imposing a duty to preserve
 relevant evidence in its control for reasonably foreseeable
 civil litigation.
     Similarly unpersuasive are the government’s citations
 to cases addressing whether the United States is immune
 to suit under the Federal Tort Claims Act for law enforce-
 ments’ discretionary actions, such as Gonzalez v. United
 States, 814 F.3d 1022 (9th Cir. 2016). Gonzalez and other
 Federal Tort Claims Act cases raised by the government,
 like the criminal cases and habeas corpus cases cited by the
 government and the Claims Court, address what steps law
 enforcement is required to take—not what evidence law en-
 forcement has a right to control. Those Federal Tort
 Claims Act cases, thus, provide no guidance in our applica-
 tion of the civil-litigation duty to preserve evidence.
Case: 20-2182    Document: 57      Page: 12     Filed: 02/16/2022




 12                                                 JONES   v. US



      The government and the Claims Court identify four
 civil cases from other circuit and district courts that do not
 arise in the Federal Tort Claims Act context. These cases,
 as we explain here, either say nothing about the govern-
 ment’s duty to preserve evidence for civil litigation, are un-
 persuasive, or support our holding that the normal duty to
 preserve evidence applies to the government.
      The government cites Cunningham v. City of
 Wenatchee, in which the Ninth Circuit held that a police
 officer’s failure to record exculpatory evidence in a criminal
 investigation was not a civil rights violation under 42
 U.S.C. § 1983. 345 F.3d 802, 812 (9th Cir. 2003). Although
 Cunningham was a civil case, the issue there was whether
 police had violated the Due Process Clause by failing to
 gather and preserve exculpatory evidence in their criminal
 investigation. Id. The Ninth Circuit correctly applied the
 Youngblood standard applicable to allegations of a denial
 of due process stemming from the collection and preserva-
 tion of evidence in criminal investigations and prosecu-
 tions. But the court did not consider the issue of spoliation
 of evidence. A party may breach its duty to preserve evi-
 dence for civil litigation even where that failure to preserve
 evidence does not rise to the level of a due process violation.
 Thus, Cunningham provides no guidance as to the govern-
 ment’s duty to preserve evidence in civil cases.
     The government also cites Howell v. Earl, where a mag-
 istrate judge in the District of Montana recommended
 against finding that a highway patrol trooper spoliated ev-
 idence when he did not record his conversation with a
 woman who later sued the state. No. 13-cv-48-BU-DWM-
 JCL, 2014 WL 2761352 (D. Mont. June 3, 2014), report and
 recommendation adopted, 2014 WL 2761342 (D. Mont.
 June 18, 2014). The magistrate judge stated that “[l]aw
 enforcement officers have no affirmative legal duty to
 gather and collect evidence, but are obligated to preserve
 evidence once it is gathered.” Id. at *1. No party objected
 to the magistrate’s recommendation, which the district
Case: 20-2182    Document: 57      Page: 13    Filed: 02/16/2022




 JONES   v. US                                              13



 court judge adopted after finding no clear error in the mag-
 istrate’s spoliation analysis. Howell, 2014 WL 2761342, at
 *1. This non-precedential district court decision is not
 binding on this court. As we have already explained, con-
 trol requires only a legal right to obtain evidence, not a le-
 gal requirement to obtain evidence. Thus, we decline to
 follow the example set by the District of Montana in that
 single non-precedential order.
      In addition to the cases cited by the government in its
 brief on appeal, the Claims Court identified two cases
 where other courts have denied spoliation sanctions
 against the government in civil cases, Estate of Trentadue
 ex rel. Aguilar v. United States, 397 F.3d 840 (10th Cir.
 2005), and Tchatat v. O’Hara, 249 F. Supp. 3d 701
 (S.D.N.Y. 2017), objections overruled, No. 14 CIV. 2385
 (LGS), 2017 WL 3172715 (S.D.N.Y. July 25, 2017), aff’d sub
 nom., Tchatat v. City of New York, 795 F. App’x 34 (2d Cir.
 2019). The Claims Court read those cases as establishing
 a rule that courts “refuse to use spoliation sanctions to im-
 pose on law enforcement a duty to collect evidence.” Spoli-
 ation Order, 146 Fed. Cl. at 740. But those cases do not
 stand for that proposition. Rather, the courts in those
 cases applied the familiar duty to preserve that applies to
 all civil litigants in the applicable jurisdictions and, based
 on the specific facts of the cases before them, did not abuse
 their discretion in denying spoliation sanctions.
     The Claims Court mischaracterized the Tenth Circuit’s
 decision in Trentadue by conflating the evidentiary ruling
 of spoliation with the tort of intentional destruction of evi-
 dence. The Claims Court said that “the Tenth Circuit af-
 firmed the trial court’s holding that the prison officials’
 next-day cleaning and repainting of the inmate’s cell did
 not constitute intentional destruction of evidence that
 could be sanctioned as spoliation.” Id. But that is not what
 the Tenth Circuit held. Rather, it affirmed the trial court’s
 holding that, under Oklahoma law, intentional destruction
 of evidence is not a recognized tort. Trentadue, 397 F.3d at
Case: 20-2182    Document: 57      Page: 14     Filed: 02/16/2022




 14                                                 JONES   v. US



 861–62. It separately affirmed the trial court’s selection of
 a sanction for the loss of evidence. Id. at 862–63.
     The district court in Trentadue also recognized that its
 evidentiary rulings were separate from its holding on tort
 liability. It noted that, while Oklahoma does not recognize
 the tort of intentional destruction of evidence, “[t]his is not
 to suggest, however, that the court has not properly taken
 into account plaintiffs[’] claims that certain important
 items of relevant evidence in this case were destroyed, lost
 or shown to be inaccurate.” Estate of Trentadue v. United
 States, No. CIV-97-849-L, 2001 U.S. Dist. LEXIS 25864, at
 *33 (W.D. Okla. May 1, 2001). In fact, the district court did
 apply sanctions for the loss of evidence, stating that,
 “[w]here appropriate, the court has drawn reasonable in-
 ferences from the circumstances surrounding lost or inac-
 curate evidence in deciding what weight should be given to
 that evidence.” Id. It just did not apply an adverse infer-
 ence. See id.
      The Tenth Circuit, moreover, did not import the
 Youngblood standard to the civil-litigation spoliation con-
 text as the Claims Court did here. Rather, it seems to have
 applied the familiar civil litigation spoliation standard,
 which, under Oklahoma law, permits a sanction of an ad-
 verse inference “only in cases of willful destruction or sup-
 pression.” Trentadue, 397 F.3d at 864 (quoting Beverly v.
 Wal-Mart Stores, Inc., 3 P.3d 163, 165 (Okla. Civ. App.
 1999)) (internal quotation marks and brackets omitted).
 Trentadue, therefore, does not support the Claims Court’s
 departure from the familiar duty to preserve evidence for
 civil litigation.
     The Claims Court also mischaracterized the holding in
 Tchatat, where a magistrate judge found that the New
 York Police Department did not spoliate evidence from the
 scene of an alleged shoplifting that it failed to collect, or
 collected but failed to preserve. The Claims Court stated
 that the Tchatat court held “that the Supreme Court’s
Case: 20-2182    Document: 57      Page: 15    Filed: 02/16/2022




 JONES   v. US                                              15



 limits on law enforcement’s Brady obligations in
 Youngblood precluded the court from finding a spoliation-
 related duty for the officers” 3 to collect and preserve evi-
 dence. See Spoliation Order, 146 Fed. Cl. at 740. To the
 contrary, however, the district court in Tchatat held law
 enforcement to the familiar duty to preserve evidence. In
 doing so, it simply found that police officers had no duty to
 preserve the allegedly spoliated evidence at issue because
 Mr. Tchatat’s later civil litigation was not “reasonably fore-
 seeable” while they had control of the evidence. Tchatat,
 249 F.Supp.3d at 708–09.
     The district court’s subsequent discussion of law en-
 forcement’s Brady obligations is dicta. Mr. Tchatat argued
 that the police’s duty to collect and preserve evidence in his
 criminal prosecution transferred to his later civil suit. Id.
 at 709. In response to this argument, the district court
 noted that, “even if [it] were to import the Brady and re-
 lated obligations arising from criminal prosecutions into
 the spoliation analysis,” those obligations only required
 disclosures (and therefore preservation) of evidence for use
 at the criminal trial. Id. at 709–10. The district court ex-
 plained that “any purported preservation obligation was
 extinguished on acquittal, long before [Mr. Tchatat’s civil]
 action was brought,” and thus “no spoliation sanction can
 issue.” Id. at 710. Thus, contrary to the Claims Court’s
 representation, the district court in Tchatat did not “ap-
 ply[] Youngblood to limit the application of spoliation sanc-
 tions to law enforcement in a civil case.” See Spoliation
 Order, 146 Fed. Cl. at 739.
     We have found no cases in which any of our sister cir-
 cuits have adopted the Youngblood standard to lessen the


     3    In Brady v. Maryland, the Supreme Court held
 that, in a prosecution, the Due Process Clause requires the
 government to turn over material evidence in its possession
 that is favorable to the accused. 373 U.S. 83, 87 (1963)
Case: 20-2182    Document: 57      Page: 16     Filed: 02/16/2022




 16                                                 JONES   v. US



 government’s duty to preserve evidence that may be rele-
 vant to reasonably foreseeable civil litigation. The few rel-
 evant cases identified by the parties and the Claims Court,
 with the exception of the District of Montana’s non-prece-
 dential order in Howell, apply the same duty to preserve
 evidence on law enforcement as on every other civil liti-
 gant. We will not depart from that pattern and exempt law
 enforcement from its duty to preserve relevant evidence
 within its control where litigation is reasonably foreseea-
 ble.
     The Claims Court expressed concern that applying the
 familiar duty to preserve evidence would create an “open-
 ended duty for law enforcement to investigate to future lit-
 igants’ standards.” Spoliation Order, 146 Fed. Cl. at 739.
 The Claims Court’s fears are unfounded as “control” is not
 the sole requirement of a party’s duty to preserve—the
 duty to preserve is further limited in scope to relevant evi-
 dence and limited in time to when litigation becomes rea-
 sonably foreseeable. See Micron, 645 F.3d at 1320 (The
 “obligation to preserve evidence arises when the party has
 notice that the evidence is relevant to litigation . . . as for
 example when a party should have known that the evi-
 dence may be relevant to future litigation.” (quoting
 Kronisch v. United States, 150 F.3d 112, 126 (2d
 Cir.1998))). Moreover, as we explain below, law enforce-
 ment’s “control” over an investigation scene is not unlim-
 ited and, therefore, neither is its duty to preserve evidence
 on that investigation scene.
     We now address the government’s third argument—
 that its jurisdiction over the investigation did not provide
 it with control over the allegedly spoliated evidence. As we
 have already explained, a party, including the government,
 controls evidence under the duty to preserve where it has
 a legal right to obtain or control that evidence. Thus, the
 government may have control over evidence where it has
 jurisdiction to investigate an incident if its jurisdiction
 gives it the right to obtain or control that evidence. We stop
Case: 20-2182    Document: 57     Page: 17   Filed: 02/16/2022




 JONES   v. US                                            17



 short of holding that the government always controls all
 evidence on an investigation scene. The Fourth Amend-
 ment of the United States Constitution constrains the gov-
 ernment’s legal right to obtain or control evidence in an
 investigation. As the Claims Court noted, the extent of the
 government’s control over an investigation scene is depend-
 ent on its suspicion of a crime. Spoliation Order, 146 Fed.
 Cl. at 739. The government could not have, for example,
 taken Officer Norton into custody absent probable cause.
 See Dunaway v. New York, 442 U.S. 200, 216 (1979). The
 inverse of this statement is also true: If the FBI had prob-
 able cause, it had a legal right to take Officer Norton into
 custody, as well as control over the evidence on his person.
     Mr. Murray’s parents urge us to find that the govern-
 ment had control over all allegedly spoliated evidence.
 While it is true that the government’s right to control evi-
 dence extends well beyond the Hi-Point .380 handgun, the
 extent of its control and other elements of the spoliation
 standard (such as reasonable foreseeability of litigation)
 are factual questions that we leave for the Claims Court to
 decide in the first instance.
     Turning to the government’s fourth argument—that
 the government lacked control over Mr. Murray’s body de-
 spite ordering an autopsy—we similarly remand this fac-
 tual issue for the Claims Court to decide as necessary in
 the first instance.
      We are unpersuaded by the government’s alternative
 argument that there was no spoliation of evidence that
 could have been obtained from Mr. Murray’s body because,
 as the Claims Court found, the mishandling of the body
 was irrelevant. It is true that the Claims Court found that
 the mistreatment of Mr. Murray’s body that occurred when
 officers photographed themselves inserting their fingers in
 the deceased Mr. Murray’s head wound, stabbed him in the
 heart with a syringe, and cut open his neck—“while grossly
 inappropriate—did not otherwise affect evidence relevant
Case: 20-2182    Document: 57     Page: 18    Filed: 02/16/2022




 18                                               JONES   v. US



 to the plaintiffs’ claims about the cause of Mr. Murray’s
 death” and, thus, is not a basis for spoliation sanctions.
 Spoliation Order, 146 Fed. Cl. at 737. But Mr. Murray’s
 parents’ spoliation allegations, as they relate to Mr. Mur-
 ray’s body, are not limited to those grossly inappropriate
 acts. Mr. Murray’s parents also allege spoliation stemming
 from the FBI’s failure to enforce its request for an autopsy
 and failure to bag Mr. Murray’s hands. Appellant’s Princ.
 Br. 24–25. The Claims Court made no relevancy determi-
 nations as to that evidence and must decide on remand
 whether the government spoliated that evidence.
     As to the government’s fifth argument—that it could
 not reasonably foresee the prospect of civil litigation while
 it had control over the investigation scene—we think it ad-
 visable to remand for further consideration of this issue.
 The government asserts that “when the FBI was at the
 scene and able to collect evidence, future civil litigation
 over the manner of Mr. Murray’s death was not reasonably
 foreseeable.” Appellee’s Br. 28. The Claims Court rejected
 the government’s similar argument that litigation was not
 reasonably foreseeable when the gun was destroyed 4—
 finding that “[l]itigation involving the gun was reasonably
 foreseeable when the gun was destroyed” in December
 2008 and that, “ ‘in light of the seriousness of the incident
 and the involvement of officers on the Reservation where
 they did not have jurisdiction, litigation could reasonably
 be expected.’ ” Spoliation Order, 146 Fed. Cl. at 741 (quot-
 ing Jones v. Norton, No. 2:09-CV-730-TC, 2014 WL 909569,
 at *7 (D. Utah Mar. 7, 2014), aff’d, 809 F.3d 564 (10th Cir.
 2015)). It is not clear whether the Claims Court deter-
 mined that litigation was reasonably foreseeable only as of



      4  The government does not appeal the Claims
 Court’s finding that the litigation was reasonably foresee-
 able as of December 2008 and we do not disturb that find-
 ing.
Case: 20-2182    Document: 57      Page: 19     Filed: 02/16/2022




 JONES   v. US                                               19



 December 2008, or whether litigation was reasonably fore-
 seeable earlier in the investigation as well. We remand for
 the Claims Court to clarify, as necessary, whether litiga-
 tion was reasonably foreseeable while the government had
 control (as we define it here) over any allegedly spoliated
 evidence other than the spoliated Hi-Point .380 handgun. 5
                      2. Spoliation Remedy
     We turn now to the sanction imposed by the Claims
 Court for the government’s spoliation of the Hi-Point .380
 handgun with which, the government asserts, Mr. Murray
 shot himself. The Claims Court’s sanction prohibited the
 government from relying on any facts related to the .380
 handgun—including the fact that a third shell casing was
 not ejected and the presence or absence of fingerprints or
 blowback on the gun—as evidence supporting its claim that
 Mr. Murray shot himself with that gun. The Claims Court
 limited the sanction to the government’s principal case.
 Spoliation Order, 146 Fed. Cl. at 743. It explicitly reserved
 the issue of whether the government may use the spoliated


     5    The Claims Court should consider all evidence per-
 taining to the reasonable foreseeability of litigation, includ-
 ing its factual finding that litigation could reasonably be
 expected due to “ ‘the seriousness of the incident and the
 involvement of officers on the Reservation where they did
 not have jurisdiction,’ ” which we do not disturb. See Spo-
 liation Order, 146 Fed. 32 Cl. at 741 (quoting Jones, 2014
 WL 909569, at *7, aff’d, 809 F.3d 564). This inquiry would
 necessarily include all information the federal officers
 gleaned from their observations at the scene, morgue, and
 coroner’s office, including the coroner’s failure to carry out
 the ordered autopsy. Reasonable foreseeability “is an ob-
 jective standard, asking not whether the party in fact rea-
 sonably foresaw litigation, but whether a reasonable party
 in the same factual circumstances would have reasonably
 foreseen litigation.” Micron, 645 F.3d at 1320.
Case: 20-2182     Document: 57     Page: 20    Filed: 02/16/2022




 20                                                JONES   v. US



 evidence to rebut any arguments presented by Mr. Mur-
 ray’s parents based on the gun. Id. at 743 n.9. The Claims
 Court refused to adopt any negative inferences stemming
 from the government’s spoliation of the gun.
     Mr. Murray’s parents argue that the district court
 should have imposed a harsher sanction. We agree that
 the Claims Court abused its discretion. Although the
 Claims Court exercises considerable discretion in imposing
 sanctions, we find that its choice of sanction here is futile.
 Considering the import of the Hi-Point .380 handgun to Mr.
 Murray’s parents’ case, a harsher sanction is required.
     As the Second and Fourth Circuits have noted, an ap-
 propriate sanction for spoliation “should be molded to serve
 the prophylactic, punitive, and remedial rationales under-
 lying the spoliation doctrine.” Silvestri, 271 F.3d at 590
 (quoting West v. Goodyear Tire & Rubber Co., 167 F.3d 776,
 779 (2d Cir. 1999)); accord Flury v. Daimler Chrysler Corp.,
 427 F.3d 939, 944 (11th Cir. 2005) (“[S]anctions for discov-
 ery abuses are intended to prevent unfair prejudice to liti-
 gants and to [ensure] the integrity of the discovery
 process.” (citation omitted)). That is, an appropriate sanc-
 tion should be designed to:
      (1) deter parties from engaging in spoliation;
      (2) place the risk of an erroneous judgment on the
      party who wrongfully created the risk; and
      (3) restore “the prejudiced party to the same posi-
      tion he would have been in absent the wrongful de-
      struction of evidence by the opposing party.”
 West, 167 F.3d at 779 (quoting Kronisch, 150 F.3d at 126).
 We agree with those circuits. A sanction is futile when it
 does not serve those prophylactic, punitive, and remedial
 rationales, and the imposition of a futile sanction is an
 abuse of discretion. See Flury, 427 F.3d at 940, 943 (re-
 versing the district court’s imposition of a lesser sanction
 because the district court “failed to impose meaningful
Case: 20-2182    Document: 57      Page: 21    Filed: 02/16/2022




 JONES   v. US                                              21



 sanctions for plaintiff’s spoliation of critical evidence” and
 holding that “the extraordinary nature of plaintiff’s actions
 coupled with extreme prejudice to the defendant warrants
 dismissal”); see also Leon v. IDX Sys. Corp., 464 F.3d 951
 (9th Cir. 2006) (affirming dismissal where lesser sanctions,
 like the exclusion of evidence or a jury instruction creating
 an evidentiary presumption, would be “futile”).
      The Claims Court’s sanction does not serve the prophy-
 lactic, punitive, or remedial rationales underlying the spo-
 liation doctrine. Even before the Claims Court imposed its
 sanction, the government did not rely on the spoliated gun
 or any facts related to it. Indeed, the 2015 Claims Court
 decision in Jones I granting summary judgment to the gov-
 ernment based on issue preclusion did not rely on the evi-
 dence forbidden by the sanction—fingerprints, blowback,
 and other evidence which may have been found on the spo-
 liated gun. See Jones I, 122 Fed. Cl. at 523–30. Nor did
 Officer Norton rely on that prohibited evidence in his mo-
 tion for summary judgment in the district court. Issue Pre-
 clusion Order, 149 Fed. Cl at 353. These opinions gave the
 United States a roadmap by which to prevail in this case
 without relying on the prohibited evidence. By granting a
 sanction preventing the United States from relying on evi-
 dence on which it never needed to rely in the first place, the
 Claims Court crafted a meaningless sanction that fails to
 deter the government from engaging in spoliation and
 places the risk of an erroneous judgment on Mr. Murray’s
 parents. It is no sanction at all to prevent a spoliator from
 relying on evidence which it does not need to support its
 case.
     The meaninglessness of the Claims Court’s sanction is
 confirmed by the loopholes in that sanction. Although it
 prevented the government from relying on the gun itself or
 facts related to that gun such as fingerprints or blowback,
 the Claims Court’s sanction does not prevent the govern-
 ment from relying on FBI agent testimony regarding the
 spoliated handgun or photographs of the spoliated
Case: 20-2182    Document: 57    Page: 22    Filed: 02/16/2022




 22                                              JONES   v. US



 handgun. In fact, the Claims Court cited that evidence in
 its recitation of the facts:
      Agent Ashdown photographed a spent shell-casing
      that apparently had failed to eject properly,
      “jammed” inside the .380 handgun. The FBI re-
      tained possession of the .380 handgun. Agent Ash-
      down did not request a test firing of the .380
      handgun, later testifying that the only purpose of
      test firing it would have been to confirm that it
      functioned and had been fired.
 Issue Preclusion Order, 149 Fed. Cl at 342 (internal cita-
 tions omitted). By allowing the government to rely on its
 own testimony regarding the evidence it spoliated, the
 Claims Court effectively permits the government to side-
 step the court’s already weak sanction. This non-sanction
 serves neither the prophylactic nor punitive rationales of
 an appropriate spoliation sanction.
      Nor does the Claims Court’s sanction serve to remedy
 the prejudice inflicted on Mr. Murray’s parents by the spo-
 liation of the Hi-Point .380 handgun. The Claims Court
 found that Mr. Murray’s parents failed to show that the
 government’s destruction of the gun prejudiced them be-
 cause they failed to provide more than speculation as to
 what evidence might have been found on the gun. The
 Claims Court held Mr. Murray’s parents to an impossible
 standard. Mr. Murray’s parents could not provide any-
 thing more than speculation as to what evidence might
 have been found on the Hi-Point .380 handgun because the
 government destroyed the gun along with any evidence Mr.
 Murray’s parents could have collected from it. As we have
 previously explained, a party may satisfy its burden to
 show prejudice by coming forward “with plausible, concrete
 suggestions as to what [the destroyed] evidence might have
 been.” Micron, 645 F.3d at 1328 (emphasis in original)
 (quoting Schmid v. Milwaukee Elec. Tool Corp., 13 F.3d 76,
 80 (3d Cir. 1994)). In this case, plausible, concrete
Case: 20-2182    Document: 57     Page: 23    Filed: 02/16/2022




 JONES   v. US                                             23



 suggestions must suffice to show prejudice lest the govern-
 ment be permitted to avoid spoliation sanctions by virtue
 of the spoliation itself.
      Mr. Murray’s parents came forward with plausible con-
 crete suggestions as to what evidence might have been
 found on the spoliated gun. For example, they suggested
 that forensic testing of the gun might have shown the pres-
 ence of Officer Norton’s fingerprints. The gun may also
 have shown the presence or absence of blowback, or finger-
 prints indicating in which hand Mr. Murray, who is right-
 handed, held the gun. That this suggested evidence is both
 plausible and concrete is proven by the Tenth Circuit’s re-
 liance on similar evidence in affirming summary judgment
 in favor of Officer Norton and other defendants. The Tenth
 Circuit held that “there is no genuine dispute of fact that
 the shooter was anyone but Murray himself,” based, in
 part, on the fact that there was no blowback observed on
 Officer Norton. Jones, 809 F.3d at 575. If absence of blow-
 back on Officer Norton is evidence that he did not shoot Mr.
 Murry, it is a plausible and concrete suggestion that ab-
 sence of blowback on the Hi-Point .380 handgun is evidence
 that it was not used to shoot Mr. Murray. Had the govern-
 ment not destroyed the gun, these suggestions may have
 been evidence that constituted a key part of Mr. Murray’s
 parents’ case. That the government’s spoliation of the gun
 deprived them of this potential evidence is prejudice.
      Although a sanction preventing the spoliator from re-
 lying on the evidence they destroyed might be appropriate
 in other cases, it is not appropriate in this case because it
 serves none of the rationales underlying the spoliation doc-
 trine. We, thus, conclude that the Claims Court abused its
 discretion in crafting its sanction for the government’s spo-
 liation of the Hi-Point .380 handgun, and we remand for
 consideration of a more appropriate sanction. Specifically,
 we remand for the Claims Court to determine the exact
 bounds of the appropriate remedy, such as an adverse in-
 ference or inferences, that should apply to any spoliated
Case: 20-2182     Document: 57     Page: 24    Filed: 02/16/2022




 24                                                JONES   v. US



 evidence in this case. On remand, the Claims Court should
 also consider whether the government should be permitted
 to rely on secondary evidence related to the spoliated gun
 in the form of photographs and testimony where it has de-
 stroyed the primary evidence.
                       B. Issue Preclusion
      We review the Claims Court’s summary judgment de-
 cision de novo. As we explained in Jones II, issue preclu-
 sion is available as a defense where the following four
 elements are met:
      1. The issue previously decided is identical with
      the one presented in the action in question.
      2. The prior action has been finally adjudicated on
      the merits.
      3. The party against whom the doctrine is invoked
      was a party, or in privity with a party, to the prior
      adjudication.
      4. The party against whom the doctrine is raised
      had a full and fair opportunity to litigate the issue
      in the prior action.
 Jones II, 846 F.3d at 1361 (citing Park Lake Res. Ltd. Liab.
 Co. v. U.S. Dep’t of Agric., 378 F.3d 1132, 1136 (10th Cir.
 2004)). As in our prior decision, only the first and fourth
 factors are under dispute.
     In Jones II, we instructed the Claims Court to consider
 whether any spoliation sanctions it decided to impose
 would “change the evidentiary landscape.” Id. at 1363–64.
 We explained that, if its spoliation sanctions did not change
 the evidentiary landscape, the Claims Court could consider
 anew the application of issue preclusion. Id. But, if its
 spoliation sanctions changed the evidentiary landscape, we
 instructed the Claims Court to “independently consider
 [Mr. Murray’s parents’] substantive allegations of bad men
 violations.” Id. at 1364.
Case: 20-2182    Document: 57      Page: 25    Filed: 02/16/2022




 JONES   v. US                                              25



     The Claims Court found that the sanction it devised for
 the “spoliation of the .380 handgun reduces the evidence
 available to the United States to argue that Mr. Murray
 shot himself, but it does not augment the evidence that is
 available to the plaintiffs . . . to prove that Officer Norton
 shot Mr. Murray.” Issue Preclusion Order, 149 Fed. Cl. at
 353. It thus concluded that the evidentiary landscape was
 unchanged, as Mr. Murray’s parents were able to provide
 no new evidence of their son’s alleged murder. Mr. Mur-
 ray’s parents argue on appeal that the Claims Court’s de-
 termination that the spoliation of the handgun did not
 change the evidentiary landscape is incorrect. We agree.
 There was a change in the evidentiary landscape, and the
 Claims Court committed two errors in coming to the oppo-
 site conclusion.
      First, the Claims Court misinterpreted our instruction
 to consider whether its sanction “change[s] the evidentiary
 landscape” when it used the evidence on which the district
 court based its summary judgment decision as the baseline
 against which any change in the evidentiary landscape
 should be measured. Issue Preclusion Order, 149 Fed. Cl.
 at 353 (noting that Officer Norton’s motion for summary
 judgment in the district court did not rely on the spoliated
 gun). The proper baseline against which to measure a
 change in the evidentiary landscape is not the evidence re-
 lied on in the district court decision, but the evidence as it
 existed before the spoliation. The district court case was
 filed after the gun was destroyed, and, thus, the district
 court could not rely on the gun as it had already been de-
 stroyed. Although a spoliation sanction concerning some
 other, less critical, evidence may not have changed the ev-
 identiary landscape—spoliation of the alleged suicide
 weapon did.
     Second, as we have already explained, the Claims
 Court abused its discretion in awarding a sanction that did
 not augment the evidence available to Mr. Murray’s par-
 ents. Had the Claims Court measured the change in the
Case: 20-2182    Document: 57     Page: 26   Filed: 02/16/2022




 26                                              JONES   v. US



 evidentiary landscape from a time before the spoliation of
 the Hi-Point .380 handgun, or had it applied an appropri-
 ate sanction augmenting the evidence available to Mr.
 Murray’s parents, it would have found that the spoliation
 of the gun changed the evidentiary landscape. Because the
 evidentiary landscape is changed, we reverse the Claims
 Court’s grant of summary judgment and remand for it to
 “independently consider [Mr. Murray’s parents’] substan-
 tive allegations of bad men violations.” See Jones II, 846
 F.3d at 1364.
                      III.    CONCLUSION
     For the foregoing reasons we vacate the Claims Court’s
 spoliation decision as to all evidence other than the Hi-
 Point .380 handgun and as to the sanction for the spoliation
 of the Hi-Point .380 handgun. We remand the spoliation
 decision for consideration in accordance with this opinion.
 We reverse the Claims Court’s summary judgment decision
 and remand for further proceedings.
   VACATED-IN-PART, REVERSED-IN-PART, AND
                 REMANDED
                             COSTS
 No costs.